                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GARY CLAY KING,                                   Case No. 18-cv-07380-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER DISMISSING CASE
                                                 v.
                                   9

                                  10     SF SHERIFFS,
                                                        Defendant.
                                  11

                                  12          On January 24, 2019, I dismissed plaintiff’s complaint for failure to state a claim,
Northern District of California
 United States District Court




                                  13   explaining in detail the problems with the complaint, and required plaintiff to file an amended

                                  14   complaint curing those problems by February 25, 2019. I warned plaintiff that if he did not file an

                                  15   amended complaint by February 25, 2019, this case would be dismissed for failure to prosecute.

                                  16   Dkt. No. 5.

                                  17          As of today’s date, plaintiff has not filed an amended complaint or otherwise

                                  18   communicated with the Court. Therefore, this case is DISMISSED without prejudice for failure to

                                  19   prosecute. Fed. R. Civ. Proc. 41(b).

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 8, 2019

                                  22

                                  23
                                                                                                    William H. Orrick
                                  24                                                                United States District Judge
                                  25

                                  26
                                  27

                                  28
